DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Gautier et al (US 20100055253 A1) in view of Sunvold et al (US 20100233756 A1).
In regard to claims 1-6, Gautier et al discloses:
A food additive or feed ration for an animal contains an active agent including at least one capsaicinoid. The additive or ration is prepared by a method which includes the step of cold-state atomizing of granulating a liquid mixture containing an encapsulation fat, the active agent including at least one capsaicinoid. Solid particles of the mixture are thus produced. The cold-state atomization or the granulation act on the nature of the encapsulating fat, on the particle size, and on the temperature of the atomization step in order to control the capsaicinoid release kinetics in the digestive tract of animals (Abstract).
[0014] Capsaicinoids may be available in the form of a resin extracted from capsicum, called capsicum oleoresin, which is defined as "an exudate composed mainly of resinous compounds and of volatile compounds". The capsicum oleoresin is a more or less viscous liquid which is hydrophobic in nature and extremely irritant. 
[0040] Conversely, in order to accelerate the release of the capsaicinoids in the digestive tract, hydrogenated rapeseed oil can be chosen as encapsulation fat.
[0042] In the case of particles of small size, the risk of producing an irritant effect is increased. To reduce this risk, a water-soluble binder can advantageously be added to the liquid mixture. The water-soluble binder may be a cellulose 
[0072] The encapsulation fats that can be used are those based on fats (hydrogenated plant oil, hydrogenated animal oil, wax, . . . ) which are solid at ambient temperature. 

Hence, Gautier et al discloses a feed additive that are incorporated in a matrix containing rapeseed oil and a water-soluble binder. The oil/fat also functions as coating for the for the food particle. Hence, Gautier et al discloses encapsulating the capsicum oleoresin with oil/fat that is solid at ambient temperature.
Gautier et al does not disclose palm oil as encapsulating/coating fat.
Sunvold et al discloses animal feed particles coated with various fats/oils. More specifically regarding the coating fats, Sunvold et al discloses:
[0049] Suitable examples of higher melting point temperature components which may be used as a coating agent include, but are not limited to, waxes such as, but not limited to, candelilla wax, carnauba wax, microcrystalline wax, and bees wax; fatty acids and esters thereof such as, but not limited to, capric acid, lauric acid, myristic acid, palmitic acid, stearic acid, oleic acid, and behenic acid; hydrogenated oils and fats, such as, but not limited to, hydrogenated soybean oil, hydrogenated cottonseed oil, hydrogenated palm oil, hydrogenated peanut oil, hydrogenated rapeseed oil, hydrogenated corn oil, hydrogenated poultry fat, hydrogenated tallow, hydrogenated lard, and hydrogenated fish oil; partial glycerides of hydrogenated fats and oils, such as, but not limited to all those listed herein; fatty alcohols, such as, but not limited to, cetyl alcohol, stearyl alcohol, and behenyl alcohol; and combinations of any thereof. 
   [0073] Suitable examples of other higher melting point temperature components which may also be used as a coating composition include, but are not limited to, waxes such as, but not limited to, candelilla wax, carnauba wax, microcrystalline wax, and bees wax; fatty acids and esters thereof such as, but not limited to, capric acid, lauric acid, myristic acid, palmitic acid, stearic acid, oleic acid, and behenic acid; hydrogenated oils and fats, such as, but not limited to, hydrogenated soybean oil, hydrogenated cottonseed oil, hydrogenated palm 

Therefore, Sunvold et al discloses combination of hydrogenated rapeseed oil and palm oil as a coating composition for the animal feed particles.
One of ordinary skill in the art would have been motivated to modify Gautier et al (US 20100055253 A1) in view of Sunvold et al (US 20100233756 A1) and to employ the mixture of hydrogenated rapeseed oil and palm oil as a coating composition for the animal feed particles that will also function as a part of a matrix as suggested by Gautier et al.

In regard to claims 2 and 4, Gautier et al discloses:
Claim 23. Animal food additive or animal feed according to claim 19, wherein the solid particles have a size greater than 350 µm, preferably greater than 600 µm.

In regard to claims 3 and 5-6, Gautier et al discloses
Claim 19. Animal food additive or animal feed containing solid particles based on capsaicinoids encapsulated in a fat, wherein a capsicum oleoresin is present in the solid particles in a proportion by weight of at least 2.5%, advantageously of at least 5%, more advantageously of approximately 20%.




Response to Arguments
The rejection of claims 1-6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention has been withdrawn in light of claims’ amendments.
The rejection of claims 1-3, 5-6 under 35 U.S.C. 102(a)(1) as being anticipated by Gautier et al. (US Pub 20100055253) in light of “Saponification Value Chart” has been withdrawn in light of claims’ amendments.
The rejection of claim 4 under 35 U.S.C. 103 as being unpatentable over Gautier et al (US 20100055253 A1) in light of “Saponification Value Chart” has been withdrawn in light of claims’ amendments.
Claims 1-6 are now rejected under 35 U.S.C. 103 as being unpatentable over Gautier et al (US 20100055253 A1) in view of Sunvold et al (US 20100233756 A1) for the reasons as stated above.
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221.  The examiner can normally be reached on Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.